Title: To Alexander Hamilton from Abishai Thomas, 14 June 1792
From: Thomas, Abishai
To: Hamilton, Alexander



Philadelphia 14 June 1792
Sir

I have duly considered your letter of the 13th with the Comptroller’s answer to your reference to him of my letter to you of the 12th Inst.
The certificate or receipt in question is in fact what the Comptroller has only “supposed” it to be as may be fairly inferred from the face of the paper itself. The deposit being made “until further orders” does not in my opinion destroy the validity of the receipt, because nothing is adduced to shew that such further orders were issued and I am clearly of opinion such never were.
The idea suggested by the Comptroller that Mr. Green “acted in the capacity of a State Officer” is new to me, and I confess I cannot see any ground for that position. That he was an Officer of the United States at the time of this transaction is evident; indeed his signature and title affixed to the paper contended for is demonstrative of this, and the Treasury department have admitted the fact, by receiving on loan all other Certifica⟨tes⟩ issued by him, of the same description with those for which this receipt was given; which were presented for that purpose. Besides the State never had such an Officer, that came to my knowledge, and I believe if such had been established, I should have known it.
Mr. Green having died previous to the settlement of his accounts as Loan Officer, it is probable that no person can now explain fully the transaction, and as I have been informed his accounts are defective in other instances, I see no just cause why this should be selected as an article to be rejected for want of the formality of an item that such a deposit was made and that a corresponding credit existed to the State of North Carolina. Whether “the indented Certificates were ever cancelled” is a matter I cannot directly ascertain, but I conceive it improbable that they should again be put in circulation, no person had authority to withdraw them from the hands of Mr. Green except by order of the General Assembly, and if he held them uncancelled subject to such orders. It is probable they were destroyed among other papers which were buried to prevent their falling into the hands of the enemy.
It being obvious that Mr. Green was not a state officer, it follows that the United States are bound by his official acts, and the Comptroller’s observation, that he “had no authority to pass a receipt which should be obligatory upon the United States,” is in my opinion a position untenable. The Comptroller himself has admitted the contrary by receiving on loan certificates signed by Mr. Green as before recited.
It is true that the paper in question does not literally “answer” any “of the descriptions of evidences of debt mentioned in the act of Congress passed on the 4th August 1790,” but it is an acknowledgment of a deposit in the hands of an Officer of the United States of Certificates which literally do answer one of the descriptions recited in said act, as such I have claimed a right to fund it in behalf of the State of North Carolina. As such I yet hold the opinion that it ought to be received, and notwithstanding your having once decided against me, I have a presentiment that on giving the subject a candid discussion you will adopt my side of the question.

I have the honor to be,   Sir   Yr. obt. Servant
A. Thomas
Secretary of the Treasury
